                             Case 6:21-bk-02169-KSJ                        Doc 6         Filed 05/14/21              Page 1 of 4
                                                              United States Bankruptcy Court
                                                                Middle District of Florida
In re:                                                                                                                 Case No. 21-02169-KSJ
Robert G. Taylor                                                                                                       Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 113A-6                                                  User: hjeff                                                                 Page 1 of 2
Date Rcvd: May 12, 2021                                               Form ID: 309A                                                             Total Noticed: 31
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 14, 2021:
Recip ID                 Recipient Name and Address
db                     + Robert G. Taylor, 278 Old Mill Circle, Kissimmee, FL 34746-6071
29515801                 1st Ave Investments LLC, c/o Sanford J. Germaine, Esq., Phoenix, AZ 85018
29515800               + 1st Ave Investments LLC, 2064 N 80th Place, Mesa, AZ 85207-2155
29515805               + BMO Harris, Po Box 6201, Carol Stream, IL 60197-6201
29515806                 BMO Harris Bank NA, PO Box 94934, Palatine, IL 60069
29515810               + Cotton Heritage DBA, 6393 E. Washington Blvd., Los Angeles, CA 90040-1817
29515811               + Credit Card/Fb&T, 2220 6th St, Brookings, SD 57006-2403
29515812                 Disney Vacation Club, 28397 Network Place, Chicago, IL 60673-1283
29515813               + Gilbert Accounting CO, 745 North Gilbert Rd. 124-221, Gilbert, AZ 85234-1804
29515815               + Hana (Roochi Traders INC), 1201 Broadway, Ste 803, New York, NY 10001-5656
29515816               + Kabbage c/o Celtic Bank, 925B Peachtree St. NE, Ste. 1688, Atlanta, GA 30309-3918
29515819               + MJ Apparels Active Wear, 1552 South Anaheim Blvd #C, Anaheim, CA 92805-6219
29515817               + Melinda S. Taylor, 278 Old Mill Cir,, Kissimmee, FL 34746-6071
29515818                 Mercury Credit Card, PO Box 70168, Philadelphia, PA 19176-0168
29515820               + Penny Mac, 6101 CONDOR DRIVE, Moor Park, CA 93021-2602
29515822               + Safety-Kleen, 1651 North Glenville Drive, Suite 210, Richardson, TX 75081-1956
29515823               + Sanmar Corp, 22833 SE Black Nugget Road, Suite 130, Issaquah, WA 98029-3621
29515824               + The Cit Group Commercial Services INC, 301 S Tryon St, Charlotte, NC 28282-1915
29515808               + c/o Sanford Germaine, Esq., 4634 North 44th Street, Phoenix, AZ 85018-3833

TOTAL: 19

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: my@melissayoungman.com
                                                                                        May 12 2021 21:16:00      Melissa A Youngman, Melissa A Youngman, PA,
                                                                                                                  1705 Edgewater Drive, #541507, Orlando, FL
                                                                                                                  32854
tr                     + EDI: QMEHENKEL.COM
                                                                                        May 13 2021 01:08:00      Marie E. Henkel, 3560 South Magnolia Avenue,
                                                                                                                  Orlando, FL 32806-6214
ust                    + Email/Text: ustp.region21.or.ecf@usdoj.gov
                                                                                        May 12 2021 21:17:00      United States Trustee - ORL7/13, Office of the
                                                                                                                  United States Trustee, George C Young Federal
                                                                                                                  Building, 400 West Washington Street, Suite 1100,
                                                                                                                  Orlando, FL 32801-2210
29515804                  Email/Text: andy.shaw@bluevine.com
                                                                                        May 12 2021 21:17:00      Bluevine Capital Inc., 401 Warren St., Ste. 300,
                                                                                                                  Redwood City, CA 94063
29515802               + Email/Text: mprice@magesandprice.com
                                                                                        May 12 2021 21:18:00      Beacon Funding Corp., c/o MAGES & PRICE
                                                                                                                  LLC, 1110 LAKE COOK#385, Buffalo Grove, IL
                                                                                                                  60089-1992
29515803               + Email/Text: wmagner@beaconfunding.com
                                                                                        May 12 2021 21:17:00      Beacon Funding Corporation, 3400 Dundee Rd,
                                                                                                                  Suite 180, Northbrook, IL 60062-2367
29515809                  EDI: CAPITALONE.COM
                                                                                        May 13 2021 01:08:00      Capital One Credit Card, PO Box 71083,
                                                                                                                  Charlotte, NC 28272-1083
29515798                  EDI: FLDEPREV.COM
                                                                                        May 13 2021 00:58:00      Florida Department of Revenue, Bankruptcy Unit,
                                                                                                                  Post Office Box 6668, Tallahassee FL 32314-6668
                            Case 6:21-bk-02169-KSJ                      Doc 6       Filed 05/14/21             Page 2 of 4
District/off: 113A-6                                               User: hjeff                                                            Page 2 of 2
Date Rcvd: May 12, 2021                                            Form ID: 309A                                                        Total Noticed: 31
29515799                 EDI: IRS.COM
                                                                                   May 13 2021 01:08:00     Internal Revenue Service, Post Office Box 7346,
                                                                                                            Philadelphia PA 19101-7346
29515797               + Email/Text: Bankruptcy@octaxcol.com
                                                                                   May 12 2021 21:17:00     Orange County Tax Collector, PO Box 545100,
                                                                                                            Orlando FL 32854-5100
29515821               + Email/Text: bankruptcy@prosper.com
                                                                                   May 12 2021 21:18:00     Prosper Marketplace LLC, 221 Main St., Ste. 300,
                                                                                                            San Francisco, CA 94105-1909
29515826                 EDI: VERIZONCOMB.COM
                                                                                   May 13 2021 00:58:00     Verizon Wireless, P.O. Box 15124, Albany, NY
                                                                                                            12212-5124

TOTAL: 12


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID          Bypass Reason Name and Address
29515807                        Buckets of Ink, 1715 W 4th St,
29515814                        Gregory A Robinson PC, 6040 North Seventh Street, Ste. 300
29515825                        USBANK Equipment Finance, 13010 Southwest 68th Parkway
29515827                        White Water LLC, 301 S 29th St
29515828                        Zuni Sportswear INC

TOTAL: 5 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 14, 2021                                        Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 12, 2021 at the address(es) listed below:
Name                              Email Address
Marie E. Henkel
                                  mehenkel@yahoo.com mhenkel@ecf.axosfs.com

Melissa A Youngman
                                  on behalf of Debtor Robert G. Taylor my@melissayoungman.com melissa-youngman-1235@ecf.pacerpro.com

United States Trustee - ORL7/13
                                  USTP.Region21.OR.ECF@usdoj.gov


TOTAL: 3
                        Case 6:21-bk-02169-KSJ                      Doc 6     Filed 05/14/21            Page 3 of 4

Information to identify the case:
Debtor 1              Robert G. Taylor                                                  Social Security number or ITIN        xxx−xx−5512
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Middle District of Florida
                                                                                        Date case filed for chapter 7 5/11/21
Case number:          6:21−bk−02169−KSJ


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             10/20

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Robert G. Taylor

2.      All other names used in the
        last 8 years

3.     Address                               278 Old Mill Circle
                                             Kissimmee, FL 34746

4.     Debtor's attorney                     Melissa A Youngman                                     Contact phone 407−374−1372
                                             Melissa A Youngman, PA
       Name and address                      1705 Edgewater Drive, #541507                          Email: my@melissayoungman.com
                                             Orlando, FL 32854

5.     Bankruptcy Trustee                    Marie E. Henkel                                        Contact phone 407−438−6738
                                             3560 South Magnolia Avenue
       Name and address                      Orlando, FL 32806

Notice is further given that effective on the date of the Petition, the United States Trustee appointed the above named individual as interim
trustee pursuant to 11 USC § 701.
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
                          Case 6:21-bk-02169-KSJ                       Doc 6         Filed 05/14/21               Page 4 of 4
Debtor Robert G. Taylor                                                                                           Case number 6:21−bk−02169−KSJ


6. Bankruptcy Clerk's Office                    George C. Young Federal Courthouse                           Hours open:
                                                400 West Washington Street.                                  Monday − Friday 8:30 AM − 4:00PM
    Documents in this case may be filed at this Suite 5100
    address. You may inspect all records filed Orlando, FL 32801                                             Contact phone 407−237−8000
    in this case at this office or online at
    https://pacer.uscourts.gov.
                                                                                                             Date: May 12, 2021

7. Meeting of creditors                          June 22, 2021 at 09:00 AM                                   Meeting will be held telephonically

     Debtors must attend the meeting to be                                                        Trustee: Marie E. Henkel
     questioned under oath. In a joint case,                                                      Call in number: 866−910−5128
     both spouses must attend. Creditors may                                                      Passcode: 6217671
     attend, but are not required to do so. You The meeting may be continued or adjourned
     are reminded that Local Rule 5073−1        to a later date. If so, the date will be on the
     restricts the entry of personal electronic
     devices into the Courthouse.               court docket.
 *** Debtor must provide a Photo ID and acceptable proof of Social Security Number to the Trustee in the manner directed by the Trustee. ***


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge                   Filing deadline: August 23, 2021
                                               or to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize
                                                 an exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                 it later appears that assets are available to pay creditors, the clerk will send you another notice telling
                                                 you that you may file a proof of claim and stating the deadline.
    Please do not file a proof of claim unless
    you receive a notice to do so.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                 to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if
                                                 you have any questions about your rights in this case.


12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                 distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                 the bankruptcy clerk's office or online at https://pacer.uscourts.gov. If you believe that the law does not
                                                 authorize an exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office
                                                 must receive the objection by the deadline to object to exemptions in line 9.


13. Voice Case Info. System                      McVCIS provides basic case information concerning deadlines such as case opening, discharge,
    (McVCIS)                                     and closing dates, and whether a case has assets or not. McVCIS is accessible 24 hours a day
                                                 except during routine maintenance. To access McVCIS toll free call 1−866−222−8029.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                  page 2
